IN THE UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT
                           _____________________

                                No. 01-31102
                              Summary Calendar
                           _____________________


PATRICIA A. CADE,

                                                        Plaintiff-Appellant,
versus

UNITED STATES POSTAL SERVICE, WILLIAM HENDERSON,
Post Master General; SCIALLA ASSOCIATES;
NATIONAL ASSOCIATION OF POSTAL SUPERVISORS,

                                                     Defendants-Appellees.

                        ---------------------
            Appeal from the United States District Court
                for the Eastern District of Louisiana
                            (01-CV-943-E)
                        ---------------------
                            June 27, 2002

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant        Patricia   A.   Cade,    formerly   a   postal

employee,    appeals     the   district   court’s   dismissal   pursuant   to

Federal     Rules   of    Civil    Procedure    12(b)(1)     and    12(b)(6).

Specifically, the court ruled that all claims in the instant suit

other than racial discrimination are identical to the claims, and

are asserted against identical parties, as in her prior action and

thus are subject to dismissal under the doctrines of collateral


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
estoppel or issue preclusion.   The court held further that the one

claim newly asserted in this action, racial discrimination, should

be dismissed for failure to exhaust administrative remedies.

     We have carefully reviewed the record in this case, the

comprehensive Order and Reasons of the district court, and the

appellate briefs of the respective parties.   As a result of our de

novo review of the district court’s dismissal of Cade’s actions, we

conclude that the rulings of the district court are correct in all

respects, and we affirm for essentially the same reasons expressed

by that court.

AFFIRMED.




                                 2